Citation Nr: 0634483	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-05 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.  The veteran is deceased, and the appellant is 
the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In February 2005, the Board remanded the 
appeal for further development.

In the Introduction in the prior remand, the Board asked the 
RO to clarify whether the appellant wished to pursue for the 
purpose of accrued benefits a pending claim for an increased 
evaluation for service-connected residuals of postoperative 
gastrectomy with hiatal hernia.  The record is unclear as to 
whether the RO has done so; therefore, the issue is again 
REFERRED to the RO for clarification and, if necessary, 
appropriate action.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2000, at age 72; the 
immediate cause of death was cardiopulmonary arrest due to or 
as a consequence of renal cell carcinoma.

2.  The veteran suffered no additional disability, including 
death, as a result of VA hospital care or medical or surgical 
treatment; and there is no evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA medical 
personnel.




CONCLUSION OF LAW

The criteria for DIC pursuant to the provisions of 38 
U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a February 2005 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for DIC pursuant 
to 38 U.S.C.A. § 1151, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence in 
her possession.  The claim was last re-adjudicated in May 
2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service medical records, post service medical 
records and examination reports, including terminal treatment 
records and the death certificate.  The Board acknowledges 
that, in an October 2004 informal hearing presentation, the 
veteran's representative asked that quality assurance 
records, if any, be obtained.  However, the disclosure of 
quality assurance records are protected from disclosure by 38 
U.S.C.A. § 5705(a) (West 2002). 

In the above February 2005 letter, the RO asked the appellant 
to provide the date of the surgery that she feels hastened 
the veteran's death.  To date, the appellant has not 
submitted a response.  In this regard, the Board observes 
that VA's duty to assist is not a one-way street; the 
appellant also has an obligation to assist in the 
adjudication of her claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Thus, the Board observes that VA has 
made reasonable efforts to aid in the development of the 
appellant's claim.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claim for DIC 
pursuant to the provisions of 38 U.S.C.A. § 1151, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the appellant.  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The appellant contends, in essence, that the cause of the 
veteran's death was due to VA surgical treatment.  The 
appellant, however, has not specified the VA surgical 
treatment that hastened the veteran's death.

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, VA amended the regulations 
pertaining to claims for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 filed on or after October 1, 
1997.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As the 
appellant's claim was received after October 1, 1997, the 
provisions of 38 C.F.R. § 3.361 (2006) are applicable.

In determining whether a veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 
3.361(b).

Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  38 C.F.R. § 
3.361(c).

To establish actual causation, the evidence must show that 
the hospital care or medical or surgical treatment resulted 
in the veteran's additional disability.  Merely showing that 
a veteran received care or treatment and that the veteran has 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: the appellant's multiple 
contentions, service medical records, VA medical records and 
the death certificate.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The certificate of death reflects that the veteran died on 
September [redacted], 2000, at age 72.  The immediate cause of death 
was listed as cardiopulmonary arrest due to or as a 
consequence of renal cell carcinoma.

September 2000 records from the Brooklyn VA Medical Center 
(VAMC) reflect that the veteran was admitted for complaints 
of constipation for two to three weeks.  Evaluation with 
sonogram found a renal mass.  The physicians determined that 
the renal mass was too large to be excised.  The renal cancer 
metastasized to the lungs and brain.  Discharge summaries 
reflect that the veteran was diagnosed with renal cancer with 
metastases and that he expired on September [redacted], 2000.  

Initially, the Board notes that the appellant has not 
identified the specific VA surgical treatment that caused the 
veteran's death.  As noted earlier, the appellant failed to 
identify the date of the surgery that she feels hastened the 
veteran's death.  Thus, her failure to cooperate with VA has 
made it impossible to further develop her case.  See 38 
U.S.C.A. §§ 5103A, 5107; Wood, supra at 193.  Regardless, the 
Board observes that the medical evidence of record does not 
suggest that any VA surgical treatment caused the veteran's 
death.  Similarly, the medical evidence of record does not 
suggest that any VA hospital care or medical treatment caused 
the veteran's death.  Moreover, the record fails to show any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel during the veteran's hospitalization.

The Board notes that the veteran had been service-connected 
for postoperative gastrectomy with hiatal hernia.  In this 
regard, the record shows that he underwent VA surgical 
treatment for service-connected duodenal ulcers in October 
1975.  However, there is no competent medical evidence 
linking or suggesting a link between that surgical treatment 
and the veteran's subsequent development of renal cell 
carcinoma in September 2000.  

Given the above, the Board concludes that, although the 
veteran died while hospitalized at a VAMC, VA hospital care 
or medical or surgical treatment was neither the actual nor 
proximate cause of his death.  

The Board acknowledges the appellant's contention that the 
veteran died as a result of VA surgical treatment.  The Board 
observes, however, that she, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

DIC pursuant to the provisions of 38 U.S.C.A. § 1151 is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


